 


109 HR 4963 IH: Puerto Rico Self-Determination Act of 2006
U.S. House of Representatives
2006-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4963 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2006 
Mr. Duncan (for himself, Mr. Jones of North Carolina, Mr. Wicker, Mr. Pickering, Mr. Bonner, Mr. Gutknecht, Mr. Bachus, Ms. Velázquez, Mr. Faleomavaega, Mrs. Christensen, Mr. Grijalva, Mr. Honda, Mr. Meeks of New York, Mr. Oberstar, Ms. Solis, Mr. Larson of Connecticut, and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To recognize the right of the Commonwealth of Puerto Rico to call a constitutional convention through which the people of Puerto Rico would exercise their right to self-determination, and to establish a mechanism for congressional consideration of such decision. 
 
 
1.Short titleThis Act may be cited as the Puerto Rico Self-Determination Act of 2006. 
2.DefinitionsIn this Act: 
(1)CommonwealthThe term Commonwealth means the Commonwealth of Puerto Rico. 
(2)Self-determination optionThe term self-determination option means an option agreed to by a constitutional convention in the Commonwealth for a new or modified Commonwealth status, statehood, or independence. 
(3)Self-determination proposalThe term self-determination proposal means a document submitted to Congress by a constitutional convention in the Commonwealth that proposes a self-determination option. 
3.Constitutional convention 
(a)AuthorityCongress reaffirms the inherent authority of the government of the Commonwealth to call, and hereby expressly authorizes the calling of, a constitutional convention through the election of delegates for the purpose of establishing a mechanism for self-determination. 
(b)Purpose of constitutional conventionThe purpose of a constitutional convention called under subsection (a) is to propose to Congress— 
(1)a new or amended compact of association to replace or amend the compact established under the Act entitled An Act to provide for the organization of a constitutional government by the people of Puerto Rico, approved July 3, 1950 (64 Stat. 319) (commonly referred to as Public Law 600) and the Commonwealth constitution; 
(2)the admission of the Commonwealth as a State in the United States; or 
(3)the declaration of the Commonwealth as an independent country. 
4.Self-Determination proposal 
(a)Submission to congress of self-determination proposalUpon the approval by a constitutional convention in the Commonwealth of a self-determination option, the constitutional convention shall submit a self-determination proposal to Congress for approval. 
(b)Disposition of self-determination proposal 
(1)ReferendumIf a self-determination proposal is approved by Congress with or without modifications, the proposal shall be submitted to the people of the Commonwealth for approval or rejection in a referendum. 
(2)Enactment of proposalIf the people of the Commonwealth approve the self-determination proposal in a referendum held pursuant to paragraph (1), a joint resolution of Congress shall be enacted approving the terms of the proposal and including provisions necessary to implement the proposal. 
(3)Rejection of proposalIf a self-determination proposal is not approved by Congress pursuant to subsection (a) or is not approved by the people of the Commonwealth in a referendum held pursuant to paragraph (1), the Government of the Commonwealth should call for a new constitutional convention, including an election by the people of the Commonwealth of new delegates to the convention, for the purpose of formulating and submitting to Congress a new self-determination proposal. 
5.Convention in continuous sessionA constitutional convention held pursuant to this Act may remain in session until a self-determination proposal is approved in a referendum by the people of the Commonwealth and enacted by a joint resolution of Congress. 
 
